Siebecker, T.
The circuit court refused to entertain jurisdiction of the action for the reason that jurisdiction for the enforcement of plaintiffs claim has been granted to the county court and the circuit court should therefore decline-jurisdiction in the matter. Sec. 2443, Stats. (1898), provides that “the jurisdiction of the county court shall extend ... to-the appointment of guardians to minors and others in the cases prescribed by law” and to the management of their estates. The provisions of sec. 3976 and subsequent sections of ch. 170, Stats. (1898), clearly confer power on county courts for the management and administration of the estates of insane wards and for making provision for their main tenance and support. They make ample provision for applying the ward’s estate to his needs and for care of him in his dependent condition, and provide that the guardian may settle all of his accounts, “demand, sue for, collect and receive-all debts due to him, or may, with the approbation of the county court, compound and discharge the same on receiving, a fair and just dividend from the debtor’s estate,” and likewise, “'with the approval of the county judge, adjust, compromise and discharge any and all claims for damages,” and in cases of the ward’s insolvency may proceed to a settlement of the debts as in cases of deceased persons. The provisions of sec. 39955, Stats. (1898), are specially significant as-showing the legislative purpose to confer ample jurisdiction on county courts to enable them to administer and adjudge-in all matters pertaining to' the ward’s property, liabilities,, and claims. It provides a proceeding for an examination- and adjustment of claims and demands against him, which may be commenced by his guardian or creditors upon the notice therein prescribed, for the rendition of judgment thereon and the enforcement of the same, and, after such proceeding has been had, that “no suit shall be commenced or maintained in any court against such ward upon any such claim as the county court has exclusive jurisdiction of in the-*222settlement of the estates of deceased persons.” The manifest intent of this extension of the jurisdiction of the county -courts in guardianship matters is to clothe them with the power to manage and to finally settle and adjudicate all matters pertaining to a ward’s property rights, his liabilities and ■claims, and to provide for his care and maintenance. The jurisdiction thus conferred is in its nature and scope like that conferred on the county courts for the administration of the estates of deceased persons. The jurisdiction is concurrent with that of the circuit courts. Glasscott v. Warner 20 Wis. 654; In re Klein, 95 Wis. 246, 70 N. W. 64. The principle that the circuit court in matters pertaining to the administration of the estates of deceased persons should not exercise its original jurisdiction in matters wherein the county court is proceeding, unless it appears that the county court cannot grant relief as adequate, complete, prompt, and efficient, is well recognized. Meyer v. Garthwaite, 92 Wis. 571, 573, 66 N. W. 704; In re Klein, supra; Burnham v. Norton, 100 Wis. 8, 12, 75 N. W. 304. The principle is ■equally applicable to matters of guardianship, in which jurisdiction has been extended to the county courts. We discover nothing in the case which cannot be adequately, efficiently, .and expeditiously adjudicated in the county court. In sec. 604g, Stats. (1898), the legislature has made specific provision for the examination, settlement, and adjudication of this and other like claims.
It is contended that sec. 600, Stats. (1898), expressly authorizes Hie bringing of an action in the circuit court to collect the alleged claim from the property of the defendant. The context of the section does not warrant this interpretation. It provides that the several district attorneys shall, under the direction of the county boards, sue for and collect such claims from the property of the inmates of the asylums. This statute in no sense provides that this is an independent remedy by an action in the circuit court to tire exclusion of *223the jurisdiction of the county court above pointed out. It prescribes how such a claim may be proceeded on for its collection whenever it is appropriate to proceed in the circuit ■court, but no such case is here presented.
The circuit court properly awarded judgment declining to fake jurisdiction of the matter.
■ By the Gourt. — Judgment affirmed.